Citation Nr: 1232163	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-31 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as due to a service-connected bilateral foot disability.

2.  Entitlement to service connection for arthritis in multiple joints.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claims of service connection for a bilateral knee disability, to include as due to a service-connected bilateral foot disability, arthritis in multiple joints, and for hypertension.

The Board notes that, in an August 2012 Brief submitted on the Veteran's behalf, his service representative contended that claims of service connection for erythema, an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, a cervical spine disability, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities were on appeal.  (The Board notes parenthetically that it appears that the claim of service connection for a cervical spine disability actually is a request to reopen this previously denied claim.)  The Veteran's service representative also contended in the August 2012 Brief that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) was on appeal.  Having reviewed the Veteran's voluminous claims file, the Board finds that none of these issues are on appeal.  All of these claims were denied by the RO in a March 2008 rating decision.  Although the Veteran timely disagreed with this decision, he failed to perfect a timely appeal after the RO issued a Statement of the Case (SOC) to him and to his service representative in September 2008.  Thus, the only issues on appeal are as stated on the title page of this decision.

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the Board's December 2010 remand, the issues of entitlement to service connection for headaches, sinus problems, a bilateral shoulder disability, and for a back disability were referred to the RO.  The Board also referred a request to reopen a previously denied service connection claim for diabetes mellitus to the RO.  To date, however, none of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Therefore, the Board does not have jurisdiction over these issues and they are referred again to the AOJ for appropriate action.  

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a bilateral knee disability, arthritis in multiple joints, and hypertension during active service.  He alternatively contends that his service-connected bilateral foot disability caused or aggravated (permanently worsened) his bilateral knee disability.

With respect to the Veteran's service connection claims for a bilateral knee disability, to include as due to a service-connected bilateral foot disability, and for arthritis in multiple joints, the Board notes that there may be additional relevant private treatment records that have not yet been obtained by the RO/AMC.  As the Board noted in its most recent remand in December 2010, the Veteran had identified several additional private clinicians whose records needed to be obtained by VA.  Pursuant to the Board's December 2010 remand, the Veteran was provided with medical records release forms.  He returned a signed medical records release form for Delta Regional Medical Center, Greenville, Mississippi ("Delta Regional Medical Center"), to the RO in June 2012.  The Veteran reported on this medical records release form that he had been treated at Delta Regional Medical Center from January 1986 to December 2004.  The RO contacted Delta Regional Medical Center later in June 2012 and requested the Veteran's treatment records.  

In July 2012, the Veteran submitted a statement on a VA Form 21-4138 in which he reported that he had contacted Delta Regional Medical Center and learned that he had been treated at this facility only between 1985 and 1988.  

In correspondence dated on July 11, 2012, and date-stamped as received by the AMC on August 21, 2012, Delta Regional Medical Center informed VA that there would be a delay in obtaining the Veteran's treatment records.  This facility stated that it had been "temporarily unable to locate records for the date(s) requested.  We will continue our search, and contact you as soon as we have located the records."

The Board finds that the July 2012 response from Delta Regional Medical Center suggests that there may be additional outstanding treatment records available from this facility which may be relevant to the Veteran's currently appealed claims.  The Board also finds that this response frustrates appellate review of the Veteran's claims because it is not clear when Delta Regional Medical Center will complete its search for the requested records or when it will contact VA with the results of this search and provide any records obtained.  Accordingly, the Board finds that, on remand, the RO/AMC should contact Delta Regional Medical Center and request a definitive response on whether there are treatment records available for the Veteran at that facility and the date when VA can expect to receive these records, if available.

With respect to the Veteran's service connection claim for hypertension, the Board notes that a review of the Veteran's voluminous claims file shows that he has current diagnoses of hypertension.  The Veteran has asserted consistently that he has experienced hypertension continuously since his separation from active service.  It appears that the RO/AMC denied the Veteran's service connection claim for hypertension based on a lack of a current diagnosis.  The Board notes in this regard that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  To date, the Veteran has not been scheduled for VA examination to determine the nature and etiology of his hypertension.  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his hypertension.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the Veteran's most recent VA treatment records are dated through September 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hypertension since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact Delta Regional Medical Center, Greenville, Mississippi, by letter and by telephone, if necessary, and request a follow-up response to a letter from this facility dated on July 11, 2012, concerning treatment records for the Veteran that may be available at this facility.  Advise Delta Regional Medical Center that VA requires a definitive response (either positive or negative) about whether there are treatment records for the Veteran available from this facility.  If there are treatment records for the Veteran available from Delta Regional Medical Center, then this facility must notify VA when these records will be provided.  If no treatment records for the Veteran are available from Delta Regional Medical Center, then a negative reply is requested.  All efforts to obtain the Veteran's treatment records from Delta Regional Medical Center must be documented in the claims file, to include a copy of any correspondence sent to Delta Regional Medical Center and any reply, to include a negative reply or any records obtained.  

2.  Then, schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

